SANBORN, Circuit Judge
(dissenting). If the alleged trademark were the “American Shoe,” it would be invalid, because that term would constitute a geographical name of the shoe; but the title “The American Girl,” when applied to a shoe, is, in my opinion, an arbitrary and fanciful name, and hence constitutes a valid trademark, when it comes to designate the origin or manufacture of the shoe. It was not a geographical description of the shoe, because it does not state or indicate that it was made, or sold, or used, in America. It was not, when first applied by the complainant. to the shoe, and before he had taught the trade its meaning, descriptive of the shoe, or of its materials or characteristics (and that is the true test—Wellcome v. Thompson & Capper, 1 L. R. Ch. Div. 1904, 736, 742, 749, 750, 754; Keasbey v. Chemical Works, 142 N. Y. 467, 471, 474, 475, 476, 37 N. E. 476, 40 Am. St. Rep. 623), because it described nothing but a girl, and the term “American Girl” was just as descriptive of a coat, or a hat, or a glove, or a car, or an engine, or any other manufactured article, as it was of a shoe; that is to say, it was not descriptive of a shoe in any way whatever. It was nothing but an arbitrary, fanciful term, which the complainant, by means of its advertisements and its use, caused to indicate to the trade that the shoe to which it was applied originated in the com.plainant’s shops and was made by it. For these reasons I am of the opinion that the term “American Girl,” when applied to a shoe, constitutes a valid trade-mark; that the defendant infringed upon the right of the complainant thereto by the use of the term the “American Lady” to designate a class of shoes which it sold; and that on ac*419count of that infringement it should be enjoined from the use of that term, and should account to the complainant from the date of the filing of the bill.